Citation Nr: 9928860	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  97-03 498	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Togus, Maine




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected left knee patellofemoral pain syndrome, currently 
rated 10 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  





ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from October 1990 to August 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision by the RO.  

The Board remanded the case in September 1997 for additional 
development.  



FINDINGS OF FACT

1.  The veteran's service-connected left knee patellofemoral 
pain syndrome is shown to be productive of no more than 
slight functional limitation.  

2.  The veteran is not shown to be precluded from performing 
substantially gainful employment as the result of his 
service-connected knee disabilities.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of rating in excess of 10 
percent for the veteran's service-connected left knee 
patellofemoral pain syndrome are not met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 and Supp. 1999); 38 C.F.R. §§ 
4.7, 4.71a, including Diagnostic Codes 5257, 5260, 5261 
(1998).  

2.  The criteria for the assignment of a total rating based 
on individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Background

A VA examination of the veteran's left knee was conducted in 
March 1993.  The veteran complained of left knee pain.  He 
denied any locking, giving way or swelling of the knees.  
Left knee range of motion was normal.  An x-ray study of the 
left knee was normal.  The diagnosis was that of 
patellofemoral pain syndrome.  

A VA examination of the left knee was conducted in November 
1995.  The veteran stated that he was unemployed due to a 
work-related arm injury.  No positive findings were noted on 
examination.  An x-ray study of the left knee was normal.  
The diagnosis was that of chondromalacia patella.  

A VA examination of the knees was conducted in January 1996.  
No positive findings were noted on examination.  The 
diagnosis was that of possible left knee chondromalacia 
patella.  

A VA examination was conducted in December 1997.  The 
examiner noted that while the veteran had denied that his 
left knee gave way, on current examination, he noted that his 
left knee gave way many times, causing multiple falls.  The 
examiner noted that the primary finding on examination was 
that of pain claimed on patella compression of the left knee.  
The diagnosis was that of chondromalacia patella, left.  The 
examiner stated that no pathology of the right knee was 
detected, but that chondromalacia patella was a condition 
that usually affected both knees.  The examiner also stated 
that the veteran's displays of agony on examination were out 
of proportion to the physical findings found.  

On a December 1997 VA social and industrial survey, the 
veteran indicated that he is in receipt of Social Security 
Supplemental Income (SSI) due primarily to a psychiatric 
disorder.  

A VA examination of the knees was conducted in December 1998.  
The veteran complained of pain when lifting heavy objects.  
The pain resolved with a break from his activities.  The 
veteran did not describe any locking, giving way, 
fatigability or lack of endurance.  

The VA examiner noted that the veteran had been unemployed 
until August 1998 when he returned to work because he could 
not support himself solely on SSI.  He worked as a laborer, 
building and removing concrete forms.  He described the job 
as very vigorous and fast paced.  He stated that he had not 
lost any time from work as a result of his knee problems.  

The VA examination of both knees in a standing position 
showed no obvious deformity, angulation, edema or other 
abnormalities.  Palpation of both knees in the medial and 
lateral aspects elicited no tenderness or pain response.  The 
examiner noted that there was a slight pain response to very, 
very vigorous palpation of the left popliteal area.  There 
were no abnormalities in either the right or left popliteal 
areas.  With the veteran sitting, he was able to extend the 
leg against strong resistance, and repeating this movement 
did not show any serious decrease in strength of either the 
right or left extremities.  With the leg flexed, further 
flexion against resistance was performed without evidence of 
fatigability.  There was some pulling sensation in the back 
of the leg which the examiner attributed to somewhat of a 
strain on the tendons in that area from the maneuver, but not 
laxity in the knee joint itself.  With the patient in the 
prone position, both knees extended to zero degrees without 
pain or loss of range of motion, both actively and passively.  
The veteran could flex his right knee actively to 120 
degrees.  

The VA examiner noted that the veteran could flex the knee 
passively to 135 degrees.  The veteran stated that at 135 
degrees, there was some pain in both the front and the back 
of the right knee.  The veteran was able to flex the left 
knee actively to 135 degrees.  Passively, the examiner could 
flex it to 140 degrees.  At 140 degrees, he described a pain 
in his left hip.  By extension of the left upper leg at the 
hip, it relieved the pain in the hip.  Upon examination of 
the right and left leg for joint space stability, there was a 
negative drawer sign and Lachman's sign.  There was 
approximately 2+ crepitus with extension in both knees.  
McMurray's was positive on the left.  Palpation with the knee 
extended elicited no tenderness laterally or medially on 
either knee.  There was no tenderness to ballottement or 
palpation of either patella, though there was some tenderness 
in the patellar area to very vigorous palpation, left greater 
than right.  

The examiner noted that x-ray studies of both knees done in 
the past had shown no pathology, and stated that there was no 
reason to repeat these x-studies at the current time.  

The diagnosis was that of patellofemoral syndrome, left knee, 
with mild residuals, and right knee strain, mild.  The 
examiner stated that, regarding functional loss due to 
weakened movement, excess fatigability, incoordination or 
pain upon use, the veteran did not show any signs of this 
during the examination.  There was no evidence of easy 
fatigability or weakness with movement.  As regards to pain 
during the stressful maneuvers, the examiner noted that the 
veteran furrowed his brow slightly with the attempt at 
flexion in the right knee, but otherwise it was more of a 
concentration look in his face than a look of pain or 
discomfort.  

As to whether pain or other manifestations which occurred 
during flare-ups or with repeated use could significantly 
limit functional ability of the affected part, the examiner 
noted that the veteran stated that his limitation was for a 
maximum of 10 minutes duration, during which time the flare 
up seemed to resolve and he was able to continue with his 
previous tasks.  The examiner stated that the right knee 
disorder was of such a mild nature that it was insignificant.  

Concerning whether the veteran was precluded from maintaining 
substantially gainful employment by the manifestations of 
disabilities of both knees, the examiner noted that the 
veteran was employable since he had worked without 
interruptions since August of this year as a laborer.  

Service connection is currently in effect for patellofemoral 
pain syndrome of the left knee and mild right knee sprain, 
each rated at 10 percent under Diagnostic Codes 5260 and 
5261.  He has a combined rating of 20 percent.  The veteran 
contends that his left knee disability is more disabling than 
currently evaluated and that his service-connected knee 
disabilities preclude employment.  

The Board notes that the provisions of 38 U.S.C.A. § 5107(a) 
have been met, in that the veteran's claims for an increased 
rating and a total compensation rating based on individual 
unemployability are well grounded.  This is based on the 
veteran's own assertions that his service-connected 
disability has increased in severity and prevent his working.  
See Drosky v. Brown, 10 Vet. App. 251, 254 (1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992)).  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  See 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claims for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  


A.  Increased Rating for a Left Knee Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The history of the veteran's knee disorders has been 
reviewed, but the more recent evidence is the most relevant 
to his claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Limitation of motion of the knee joint is rated under 
Diagnostic Codes 5260 (limitation of leg flexion) and 5261 
(limitation of leg extension).  The evidence in this case 
does not support a higher disability rating under these 
sections.  The December 1998 VA examination revealed that the 
veteran was able to flex the left knee actively to 135 
degrees and passively, the examiner could flex it to 140 
degrees.  The veteran was able to extend his left knee to 
zero degrees.  The normal range of motion of the knee is from 
zero to 140 degrees.  38 C.F.R. Part 4, Plate II.  The 
veteran is not shown to even approach the level for a 
compensable rating under these Diagnostic Codes as he does 
not demonstrate limitation of flexion to 45 degrees or 
limitation of extension to 5 degrees.  The examination 
findings did not show that the veteran was suffering from 
more than mild functional loss due to the service-connected 
left knee patellofemoral pain syndrome.  

The veteran could also be rated under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  This code provides 
that a knee impairment, with recurrent subluxation or lateral 
instability, will be rated 10 percent when slight, and 20 
percent when moderate.  The Board notes that the objective 
findings on recent examination were minimal and, in fact, did 
not demonstrate any instability, locking or swelling.  

The Board notes the contentions of the veteran that he 
experiences extreme knee pain; however, the examiner who 
conducted the latest examination specifically noted that 
there was no objective evidence of additional limitation of 
motion due to pain on use or during flare-ups to the extent 
required for an increased rating.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board finds that the preponderance of the evidence is 
against the claim for an increase in the 10 percent rating 
for the service-connected left knee disorder.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


B.  Total Rating Based on Individual Unemployability due
to Service-Connected Disability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, 
that, if there is only one such disability, this disability 
shall be rated at 60 percent or more, and that, if there are 
two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16.  

In determining entitlement to a total rating based upon being 
individually unemployable due to a service-connected 
disability, non-service-connected disabilities cannot be 
considered.  Hersey v. Derwinski, 2 Vet. App. 91, (1992).  
Moreover, the sole fact that the veteran is unemployed or has 
difficulty obtaining employment is not enough.  The question 
is whether the veteran is capable of performing the physical 
and emotional acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, service connection has only been established 
for bilateral knee disabilities with a combined rating of 20 
percent.  Thus, it does not meet the schedular criteria 
discussed in 38 C.F.R. § 4.16.  

In addition, the Board notes that the veteran's contentions 
of severe knee pain are not supported by the medical evidence 
on file.  The veteran also has not submitted medical evidence 
to show that he is experiencing marked interference with 
employment or frequent periods of hospitalization because of 
the service-connected low back disability alone.  

In fact, the statements of the VA examiner in December 1998 
indicated that the veteran could work in spite of his 
service-connected disabilities and had, in fact, been working 
as a laborer without interruption from August 1998.  

Consequently, the Board finds that the preponderance of the 
evidence is against the claim and concludes that a total 
rating based on individual unemployability due to the 
service-connected disability is not warranted.  



ORDER

An increased rating for the service-connected left knee 
patellofemoral pain syndrome is denied.  

A total rating based on individual unemployability due to 
service-connected disability is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

